Citation Nr: 1510510	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  10-43 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for residuals of a right foot cold injury.

4.  Entitlement to service connection for residuals of a left foot cold injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to February 2009 and from May 2011 to November 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board previously remanded these claims in January 2014 for additional development.  

The appeal was processed through the Veterans Benefits Management System (VBMS) and Virtual VA system.


FINDING OF FACT

The competent and credible evidence of record does not reflect any current bilateral shoulder disabilities or cold injury residuals of the bilateral feet.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability, left shoulder disability, right foot cold injury, and left foot cold injury have not been met.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

In this case, the evidence does not reflect that the Veteran has met element (1), a current disability, for any of his claimed disabilities.  A December 2008 VA examination specifically noted that the Veteran had no bilateral shoulder pathology and no bilateral feet pathology to render any diagnoses.  An October 2014 VA examination also found that the Veteran did not have a current left shoulder disability, and did not have any cold injury residuals of the feet, including Raynaud's syndrome.  This 2014 examiner attributed left shoulder complaints to the Veteran's history of weight lifting, and while he noted that the Veteran complained of excess sweating of the feet, no additional diagnosis was rendered.

The Board has considered the Veteran's own statements, and those of his representative, in evaluating his claims.  However, neither has demonstrated any specialized knowledge or expertise to indicate that they are capable of rendering competent medical opinions.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the diagnosis of a specific shoulder disability falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Similarly, the Veteran and his representative are not competent to diagnose Raynaud's syndrome or cold injury residuals of the feet.  The U.S. Court of Appeals for Veterans Claims (Court) has held that the Board could not ignore a veteran's testimony regarding symptoms of burning sensations in his feet, peeling, and itching, as they pertained to a claim for frostbite residuals.  Goss v. Brown, 9 Vet. App. 109, 113 (1996).  In this case, however, the October 2014 VA examiner specifically noted that the symptoms reported by the Veteran, including heat intolerance and sweating, were not consistent with cold injury residuals.

The record is otherwise absent any competent diagnoses of either a shoulder condition or cold injury residual of the feet.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  Therefore, service connection for a right shoulder disability, left shoulder disability, right foot cold injury residual, and left foot cold injury residual must be denied.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a November 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service personnel records have been obtained and associated with the claims file.  No post-service treatment records have been obtained.  In addition to the November 2008 notice letter, the Veteran was provided additional notice in March 2014 that he may provide the necessary information and authorization to VA to obtain any private treatment records relevant to his claims, and he was again notified that he may submit such records himself.  To date, however, the Veteran has not provided such information regarding any private or VA treatment records relevant to his claims.

Notably, only a portion of his service treatment records are available for review.  The Board previously remanded these claims, in part, to obtain service treatment records associated with the Veteran's period of service from May 2011 through November 2012.  This development was not completed.  Typically, a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  However, where an appellant has not been harmed by an error in a Board determination, the error is not prejudicial.  Id. at 271.  In this case, service treatment records for the period from May 2011 to November 2012 are not relevant to the claims.  As noted in the January 2014 remand, the Veteran was treated for a shoulder condition and cold injuries to the feet during his first period of service, and therefore element (2) of service connection, in-service incurrence or aggravation of a disease or injury, has already been satisfied.  To the extent these outstanding service treatment records also document shoulder conditions or cold injuries, they would only serve to further establish element (2) of service connection.  Such records cannot also establish element (1), a current disability.  The plain language of 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303 clearly separates these two elements.  See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that the appellant is not entitled to some sort of benefit simply because he had a disease or injury while on active service, and that Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  Therefore, the Veteran's service treatment records for 2011 and 2012, irrespective of their contents, would not aid in substantiating his claims, and an additional remand to obtain these records is not necessary.  38 C.F.R. § 3.159(c) (VA will make efforts to obtain the claimant's service treatment records if relevant to the claim); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the veteran's claim).  See also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).

As discussed above, the Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the nature and etiology of the Veteran's claimed shoulder and feet conditions.  In its prior remand, the Board had requested that the examiner provide an opinion as to the etiology of bilateral bunions that had been diagnosed during an earlier VA examination.  However, a review of the record shows that the Veteran was already granted service connection for left foot and right foot bunions in the March 2009 rating decision on appeal.  The Veteran did not, in response, file an appeal of either the ratings or effective dates assigned for these disabilities.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, they are not before the Board in any capacity, and further development relating to bunions is not necessary.

For these reasons, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a right foot cold injury is denied.

Service connection for a left foot cold injury is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


